Case 1:19-cv-06448-RPK-CLP Document 15 Filed 08/18/20 Page 1 of 14 PageID #: 56




 United States District Court
 Eastern District of New York                                1:19-cv-06448-ENV-CLP

 Amy Warren, Iesha Conley, individually
 and on behalf of all others similarly situated,
                                    Plaintiffs,              First Amended Complaint

                   - against -

 Whole Foods Market Group, Inc.,
                                    Defendant

         Plaintiffs by attorneys alleges upon information and belief, except for allegations

 pertaining to Plaintiffs, which are based on personal knowledge:


         1.    Whole Foods Market Group, Inc. (“Defendant”) manufactures or is the apparent

 manufacturer, distributes, markets, labels, advertises, and sells instant oatmeal containing oats and

 flax, under their 365 Everyday Value brand (“Product”).

         2.    The 365 Everyday Value brand is a private label product manufactured by an

 unknown third-party to specifications and labeling requirements imposed by defendant.

         3.    The contract for manufacture and labeling of the Product requires the third-party

 supplier to indemnify defendant in any action related to an economic loss associated with the sale

 and distribution of the Product.

         4.    Consumers like plaintiffs are only aware of defendant’s connection and control of

 the Product because the item contains defendant’s corporate information, indicia of its

 responsibility for the Product.

         5.    Knowing that consumers like Plaintiffs are more interested in purchasing healthy

 food products that are free of added sugar, Defendant has sought to take advantage of this growing

 market by labeling the Product with the term “evaporated cane juice solids” instead of sugar.


                                                   1
Case 1:19-cv-06448-RPK-CLP Document 15 Filed 08/18/20 Page 2 of 14 PageID #: 57




        6.    By affixing such a label to the packaging of the Product that refers to “organic

 dehydrated cane juice solids,” Defendant enticed Plaintiffs and the class of persons who purchased

 the Product in the State of New York (Class or Class Members) to pay a premium for the Product.

        7.    The Product is available to consumers from defendant’s hundreds of stores across all

 50 states, directly from defendant’s website and from Amazon.com.

        8.    The Product is sold in boxes which contain packets of 40 g.

        9.    The relevant front labels representations include “Instant Oatmeal,” “Oats & Flax,”

 “Low Fat,” “Vegan,” “Good Source of Fiber,” “Whole Grain Stamp,” “Non-GMO Project

 Verified,” “USDA Organic” and pictures of fresh raspberries on top of and around a heaping bowl

 of the product.




                                                 2
Case 1:19-cv-06448-RPK-CLP Document 15 Filed 08/18/20 Page 3 of 14 PageID #: 58




         10.    The Product’s ingredient list on the back of the package states:




               INGREDIENTS:  ORGANIC    ROLLED    OATS,   ORGANIC
               DEHYDRATED CANE JUICE SOLIDS, ORGANIC FLAXSEED, SEA
               SALT.

         11.    Consumers expect ingredients on a product to be declared by their common or usual

 name.

         12.    The FDA, in warning letters to companies, and guidance to industry, has repeatedly

 indicated its policy of restricting the names of ingredients listed on a food label to their common

 or usual name, as provided for in 21 C.F.R. § 101.4(a)(1).

         13.    An ingredient’s common or usual name is the name that is established by common

 usage or regulation, as provided for in 21 C.F.R. § 102.5(d).

         14.    The common or usual name must accurately describe the basic nature of the food or

 its characterizing ingredients, and not be “confusingly similar to the name of the other food that is

 not reasonably encompassed within the same name,” as provided for in 21 C.F.R. § 102.5(a).

         15.    In May of 2016, the FDA issued Final Guidance Regarding the Food Labeling Term

 “Evaporated Cane Juice” stating that it is false and misleading to label an ingredient as “evaporated

 cane juice:




                                                   3
Case 1:19-cv-06448-RPK-CLP Document 15 Filed 08/18/20 Page 4 of 14 PageID #: 59




          Sweeteners derived from sugar cane should not be listed in the ingredient
          declaration by names such as “evaporated cane juice,” which suggest that the
          ingredients are made from or contain fruit or vegetable “juice” as defined in 21
          CFR 120.1. We consider such representations to be false and misleading under
          section 403(a)(1) of the Federal Food, Drug, and Cosmetic Act (the Act) (21 U.S.C.
          343(a)(1)) because they do not accurately describe the basic nature of the food and
          its characterizing properties (i.e., that the ingredients are sugars or syrups), as
          required by 21 CFR 102.5. 1

          16.    Despite the FDA’s regulations and guidance, Defendant has falsely and misleadingly

 listed “Organic Dehydrated Cane Juice Solids” as an ingredient on the Product’s ingredient list,

 when in fact that ingredient is really sugar.

          17.    Where an ingredient contains the term “juice,” consumers expect that ingredient to

 be derived from a consumable fruit or vegetable.

          18.    In fact, “juice” is defined as “the aqueous liquid expressed or extracted from one or

 more fruits or vegetables, purees of the edible portions of one or more fruits or vegetables, or any

 concentrates of such liquid or puree.”2

          19.    “Juice solids” is a term associated with the processing of fruit juice such as oranges

 and apples.

          20.    Sometimes referred to as “soluble juice solids” or “soluble solids,” this term is used

 to measure the quality of a juice and refers to a “valuable constituent” of a juice, i.e., “orange juice

 solids.”3

          21.    However, in the context of the Product’s “Organic Dehydrated Cane Juice Solids,”

 the “juice solids” do not refer to an ingredient that reasonable consumers find “valuable.”

          22.    This is because “[organic] dehydrated cane juice” – whether followed by the term



 1
     https://www.fda.gov/media/97827/download (last visited 8-18-2020)
 2
  21 C.F.R. § 120.1(a).
 3
   FDA Warning Letter to Penguin Juice Company, Inc., 2010-DT-18, Sept. 8, 2010 (“Your [juice] products are
 adulterated within the meaning of section 402(b)(1) of the Act [21 U.S.C. 342(b)(1)] because a valuable constituent,
 namely juice solids, has been in part omitted or abstracted from these products.”).


                                                          4
Case 1:19-cv-06448-RPK-CLP Document 15 Filed 08/18/20 Page 5 of 14 PageID #: 60




 “solids” or not – is another name for the ingredient commonly known as “sugar.”

           23.    The FDA previously concluded that where an ingredient was described as

 “[evaporated] cane juice,” consumers may be misled because “cane juice” refers to a sweetener.

           24.     “Evaporated cane juice,” according to the FDA, “suggest[s] that the ingredients are

 made from or contain fruit or vegetable “juice” as defined in 21 CFR 120.1.”4

           25.    For the purposes of declaring a food’s ingredients by their common or usual names,

 there is no material difference between “evaporated cane juice” and “dehydrated cane juice solids.”

           26.    “Dehydrated” is a commonly understood synonym for “evaporated” such that

 reasonable consumers will be equally misled by its use.5

           27.    By declaring “sugar” by a term which fails to describe the basic function and qualities

 of the ingredient, reasonable consumers are deceived into purchasing a product with added sugar

 as its second most predominant ingredient.

           28.    Given that the Product marketed as a simple, no-frills basic oatmeal and flax, pictured

 beneath fresh raspberries, consumers will expect that “[organic] dehydrated cane juice solids” is

 related to actual fruit, including those prominently displayed and is certainly not the equivalent of

 sugar.

           29.    This results in the impression that the Products are a better nutritional choice than

 other comparable products which truthfully and non-deceptively identify “sugar” as their second

 most predominant ingredient.

           30.    The Product’s prominent use of the “Whole Grain” stamp on the front label gives

 plaintiffs and consumers the impression that the entire Product is made from whole grains.

           31.    However, flaxseeds are not whole grains, but oilseeds, according to the Whole Grain


 4
     FDA Guidance, Ingredients Declared as Evaporated Cane Juice (May 2016)
 5
     Collins Dictionary, Evaporate, synonyms.


                                                        5
Case 1:19-cv-06448-RPK-CLP Document 15 Filed 08/18/20 Page 6 of 14 PageID #: 61




 Council – responsible for the Whole Grains stamp.

           32.   The promotion of the Product with the Whole Grains stamp despite containing non-

 whole grains is misleading to consumers who seek whole grain products made entirely from whole

 grains.

           33.   According to the Whole Grains Council, “The health benefits of whole grains are

 based on research that does not include oilseeds (flax, chia, sesame, etc.) or legumes/pulses (beans,

 lentils, soy).”6

           34.   The Product’s deceptive labeling is especially egregious because Defendant is a

 grocery store with a reputation for selling health food products of high nutritional quality.

           35.   A growing number of consumers, including Plaintiffs, are paying more attention to

 the ingredients contained in foods they eat and are shunning excess, added sugars due to their

 association and contribution to ailments and conditions like coronary heart disease, obesity and

 diabetes and increasing their intake of whole grains.

           36.   The misleading terms used on the Products have a material bearing on price and

 consumer acceptance of the Products because they will pay more for products with the positive

 qualities associated with actual fruit juice, including naturally occurring vitamins and minerals and

 more whole grains compared to refined grains and seeds.

           37.   Had plaintiffs and Class members known the truth about the Products, they would

 not have bought them or would have paid less for them.

           38.   As a result of the false and misleading labeling, the Products are sold at premium

 prices, approximately no less than $4.29 per eight packets, excluding tax – compared to other

 similar products represented in a non-misleading way.


 6
  Elaine Watson, Should the definition of ‘whole grains’ be expanded to include whole seeds, beans and legumes?,
 FoodNavigator.com, December 6, 2013.


                                                       6
Case 1:19-cv-06448-RPK-CLP Document 15 Filed 08/18/20 Page 7 of 14 PageID #: 62




                                       Jurisdiction and Venue


         39.   Jurisdiction is proper pursuant to 28 U.S.C. § 1332(d)(2) (Class Action Fairness Act

 of 2005 or “CAFA”).

         40.   Under CAFA, district courts have “original federal jurisdiction over class actions

 involving (1) an aggregate amount in controversy of at least $5,000,000; and (2) minimal

 diversity[.]" Gold v. New York Life Ins. Co., 730 F.3d 137, 141 (2d Cir. 2013).

         41.   Upon information and belief, the aggregate amount in controversy is more than

 $5,000,000.00, exclusive of interests and costs.

         42.   Plaintiff Amy Warren is a citizen of New York.

         43.   Defendant Whole Foods Market Group, Inc. is a Delaware corporation with a

 principal place of business in Austin, Travis County, Texas.

         44.   This court has personal jurisdiction over Defendant because it conducts and transacts

 business, contracts to supply and supplies goods within New York.

         45.   Venue is proper because plaintiffs and Class Members reside in this Judicial District

 and Defendant does business in this Judicial District and the State of New York.

         46.   A substantial part of events and omissions giving rise to the claims occurred in this

 Judicial District.

                                                    Parties

         47.   Plaintiff Amy Warren is a citizen of Queens County, Queens, New York.

         48.   Plaintiff Iesha Conley is a citizen of Kings County, Brooklyn, New York.

         49.   Defendant is a Delaware corporation with a principal place of business in Austin,

 Travis County, Texas.

         50.   Plaintiff Warren purchased the Product on several occasions, including in or around



                                                    7
Case 1:19-cv-06448-RPK-CLP Document 15 Filed 08/18/20 Page 8 of 14 PageID #: 63




 March and April 2019 at Whole Foods Market locations which include 238 Bedford Ave,

 Brooklyn, NY 11249.

          51.   Plaintiff Conley purchased the Product on several occasions, including in or around

 September 2019 at Whole Foods Market locations which include 292 Ashland Pl, Brooklyn, NY

 11217.

          52.   During the class period, plaintiffs purchased defendant’s Instant Oatmeal and Flax

 Product identified herein for personal use and consumption based on the above representations,

 for no less than the price indicated, supra, excluding tax.

          53.   Plaintiffs would consider purchasing the Product again if there were assurances that

 the Product’s representations were no longer misleading.

          54.   Plaintiffs remain instant oatmeal consumers and have not disclaimed any intent to

 purchase Defendant’s Product in the future.

          55.   Going forward, plaintiffs will be harmed, without the issuance of an injunction, by

 not being able to rely on Defendant’s label with any confidence.

                                           Class Allegations


          56.   Plaintiffs bring this action on behalf of themselves and on behalf of all other members

 of the Class, defined as all persons who purchased the Product in the State of New York.

          57.   Plaintiffs bring this Class Action pursuant to Federal Rule of Civil Procedure 23(a),

 23(b)(1), 23(b)(2) and 23(b)(3).

          58.   Excluded from the Proposed Class are: Defendant and its employees, principals,

 affiliated entities, legal representatives, successors and assigns.

          59.   Common questions of law or fact predominate and include whether the

 representations were likely to deceive reasonable consumers and if plaintiffs and Class members



                                                    8
Case 1:19-cv-06448-RPK-CLP Document 15 Filed 08/18/20 Page 9 of 14 PageID #: 64




 are entitled to damages.

        60.    The claims and the basis for relief of plaintiffs are typical to other Class Members

 because all were subjected to the same representations.

        61.    Plaintiffs are adequate representatives because their interests do not conflict with

 other Class Members.

        62.    No individual inquiry is necessary since the focus is only on Defendant’s practices

 and the Class is definable and ascertainable.

        63.    Individual actions would risk inconsistent results, be repetitive and are impractical

 to justify, as the claims are modest.

        64.    Counsel for plaintiffs are competent and experienced in complex class action

 litigation and intend to adequately and fairly protect Class Members’ interests.

        65.    Plaintiffs seek class-wide injunctive relief because the practices continue.

                            New York General Business Law (“GBL”) §§ 349 & 350

        66.    Plaintiffs assert causes of action under the consumer protection statutes of New York,

 General Business Law (“GBL”) §§ 349 & 350.

        67.    Defendant’s acts and omissions are not unique to the parties and have a broader

 impact on the public.

        68.    Plaintiffs and Class Members desired to purchase products which were as described

 by Defendant and expected by reasonable consumers, given the product type.

        69.    Defendant’s acts and omissions are not unique to the parties and have a broader

 impact on the public.

        70.    Plaintiffs and Class Members desired to purchase products which were as described

 by Defendant and expected by reasonable consumers, given the product type.

        71.    Defendant’s conduct was misleading, deceptive, unlawful, fraudulent, and unfair


                                                  9
Case 1:19-cv-06448-RPK-CLP Document 15 Filed 08/18/20 Page 10 of 14 PageID #: 65




 because it gives the impression to consumers the Products contain a fruit juice ingredient as

 opposed to the common sweetener, sugar and were entirely whole grains.

                                          Negligent Misrepresentation

          72.    Plaintiffs incorporate by reference all preceding paragraphs.

          73.    Defendant misrepresented the substantive, quality, compositional, organoleptic

 and/or nutritional attributes of the Products through misrepresenting the characterizing properties

 of the second most predominant ingredient and giving the impression the entire product was whole

 grain.

          74.    Defendant had a duty to disclose and/or provide non-deceptive labeling of the

 Products and knew or should have known same were false or misleading.

          75.    This duty is based on Defendant’s position as an entity which has held itself out as

 having special knowledge and experience in the production, service and/or sale of the product type.

          76.    The representations took advantage of consumers’ (1) cognitive shortcuts made at

 the point-of-sale and (2) trust placed in Defendant, a well-known and respected brand in this sector.

          77.    Plaintiffs and Class Members reasonably and justifiably relied on these negligent

 misrepresentations and omissions, which served to induce and did induce, the purchase of the

 Products.

          78.    Plaintiffs and Class Members would not have purchased the Products or paid as much

 if the true facts had been known, suffering damages.

                Breaches of Express Warranty, Implied Warranty of Merchantability and
                      Magnuson Moss Warranty Act, 15 U.S.C. §§ 2301, et seq.

          79.    Plaintiffs incorporate by reference all preceding paragraphs.

          80.    Defendant manufactures and sells products which contain the identified ingredient

 that contributes only sweetness and calories to the Product.



                                                   10
Case 1:19-cv-06448-RPK-CLP Document 15 Filed 08/18/20 Page 11 of 14 PageID #: 66




        81.    The Products warranted to Plaintiffs and Class Members that they possessed

 substantive, functional, nutritional, qualitative, compositional, organoleptic, sensory, physical and

 other attributes which they did not due to the declaration of “organic dehydrated cane juice solids”

 instead of sugar and misleading identification of the Product through the “Whole Grain” stamp.

        82.    Defendant’s ingredient list informed and warranted to Plaintiffs the Product

 contained a form of juice instead of sugar and were entirely whole grain.

        83.    Defendant had a duty to disclose and/or provide a non-deceptive name of the

 sweetener ingredient and whole grain components and knew or should have known same were

 false or misleading.

        84.    This duty is based, in part, on Defendant’s position as one of the most recognized

 companies in the nation in this sector.

        85.    Plaintiffs provided or will provide notice to Defendant and/or its agents,

 representatives, retailers and their employees.

        86.    The Products did not conform to their affirmations of fact and promises due to

 Defendant’s actions and were not merchantable.

        87.    Plaintiffs and Class Members relied on Defendant’s claims, paying more than they

 would have.


                                           Unjust Enrichment

        88.    Plaintiffs incorporate by references all preceding paragraphs.

        89.    Defendant obtained benefits and monies because the Products were not as

 represented and expected, to the detriment and impoverishment of plaintiffs and Class Members,

 who seek restitution and disgorgement of inequitably obtained profits.

                                 Jury Demand and Prayer for Relief



                                                   11
Case 1:19-cv-06448-RPK-CLP Document 15 Filed 08/18/20 Page 12 of 14 PageID #: 67




 Plaintiffs demand a jury trial on all issues.

     WHEREFORE, Plaintiffs pray for judgment:

    1. Declaring this a proper class action, certifying plaintiffs as representatives and the

        undersigned as counsel for the Class;

    2. Entering preliminary and permanent injunctive relief by directing Defendant to correct the

        challenged practices to comply with the law;

    3. Injunctive relief to remove and/or refrain from the challenged representations, restitution

        and disgorgement for Class Members pursuant to the consumer protection laws of the State

        of New York;

    4. Awarding monetary damages and interest, including treble and punitive damages, pursuant

        to the common law and consumer protection law claims, and other statutory claims;

    5. Awarding costs and expenses, including reasonable fees for plaintiffs' attorneys and

        experts; and

    6. Other and further relief as the Court deems just and proper.

 Dated: August 18, 2020
                                                               Respectfully submitted,

                                                               Sheehan & Associates, P.C.
                                                               /s/Spencer Sheehan
                                                               Spencer Sheehan
                                                               60 Cuttermill Rd Ste 409
                                                               Great Neck NY 11021-3104
                                                               Telephone: (516) 303-0552
                                                               Facsimile: (516) 234-7800
                                                               spencer@spencersheehan.com
                                                               E.D.N.Y. # SS-8533
                                                               S.D.N.Y. # SS-2056
                                                                        -and-
                                                               Reese LLP
                                                               Michael R. Reese
                                                               100 West 93rd Street, 16th Floor



                                                 12
Case 1:19-cv-06448-RPK-CLP Document 15 Filed 08/18/20 Page 13 of 14 PageID #: 68




                                                   New York, NY 10025
                                                   Telephone: (212) 643-0500
                                                   Facsimile: (212) 253-4272
                                                   mreese@reesellp.com

                                                   Peter N. Wasylyk
                                                   Law Offices of Peter N. Wasylyk
                                                   1307 Chalkstone Avenue
                                                   Providence, RI 02908
                                                   Telephone: 401-831-7730
                                                   Facsimile: 401-861-6064
                                                   pnwlaw@aol.com
                                                   (pro hac vice forthcoming……)




                                       13
Case 1:19-cv-06448-RPK-CLP Document 15 Filed 08/18/20 Page 14 of 14 PageID #: 69




 1:19-cv-06448-ENV-CLP
 United States District Court
 Eastern District of New York

 Amy Warren, Iesha Conley, individually and on behalf of all others similarly situated,


                                         Plaintiffs,


         - against -


 Whole Foods Market Group, Inc.,
                                          Defendant




                                  First Amended Complaint




                          Sheehan & Associates, P.C.
                           60 Cuttermill Rd Ste 409
                           Great Neck NY 11021-3104
                              Tel: (516) 303-0552
                              Fax: (516) 234-7800




 Pursuant to 22 NYCRR 130-1.1, the undersigned, an attorney admitted to practice in the courts of
 New York State, certifies that, upon information, and belief, formed after an inquiry reasonable
 under the circumstances, the contentions contained in the annexed documents are not frivolous.

 Dated: August 18, 2020
                                                                         /s/ Spencer Sheehan
                                                                          Spencer Sheehan
